                Case 19-12122-MFW               Doc 1050          Filed 03/12/20       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
FOREVER 21, INC., et al.1                                     )   Case No. 19-12122 (MFW)
                                                              )
                           Debtors.                           )   (Jointly Administered)



            NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF PAPERS
                         AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE, that the undersigned attorneys hereby appear as counsel for

Marui Co., Ltd (“Marui”), a party in interest in the above-captioned cases and hereby requests,

pursuant to U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§342 and 1109(b) of

the U.S. Bankruptcy Code, that all copies and pleadings given or filed in this case be given and

served upon counsel at the following address:

         Deirdre M. Richards, Esquire
         Fineman Krekstein & Harris PC
         drichards@finemanlawfirm.com
         1300 N. King Street
         Wilmington, DE 19801
         Telephone: (302) 538-8331
         Facsimile: (302) 394-9228


         PLEASE TAKE FURTHER NOTICE that this request includes not only notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand,

whether formal or informal, whether written or oral and whether transmitted or conveyed by

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Almeda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brad Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is 388- N. Mission Road, Los Angeles, California 90031.

{01678268;v1}
                                                          1
                Case 19-12122-MFW        Doc 1050      Filed 03/12/20      Page 2 of 3




mail, e-mail, hand delivery, telephone, telegraph, facsimile, telex, or otherwise: (1) that affects or

seeks to affect in any way any rights or interest of any creditor or any party-in-interest in this

case, including Marui with respect to (a) the debtor; (b) property of the estate or proceeds

thereof, in which the debtor may claim in interest; or (c) property or proceeds thereof in the

possession, custody or control of others that the debtor may seek to use; or (2) that requires or

seeks to require any act, delivery of any property, payment, or conduct by the delivery of any

property, payment, or other conduct by Marui.

         PLEASE TAKE FURTHER NOTICE that Marui intends that neither this Entry of

Appearance nor any later appearance, claim, or other pleadings shall waive (1) Marui’s right to

have final Orders in non-core matters entered only after de novo review by the United States

District Court; (2) Marui’s right to trial by jury in any proceeding related to this case; (3) Marui’s

right to have the United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal; or (4) any rights, claims, actions, defenses, set-offs or

recruitments to which Marui is or may be entitled to under agreement, in law




{01678268;v1}
                                                  2
                Case 19-12122-MFW      Doc 1050      Filed 03/12/20     Page 3 of 3




or at equity, all of which rights, claims, actions, defenses, set-off or recruitments Marui hereby

expressly reserves.



                                     FINEMAN KREKSTEIN & HARRIS PC

                                     By:     /s/Deirdre M. Richards
                                             Deirdre M. Richards (#4191)
                                             1300 N. King Street
                                             Wilmington, DE 19801
                                             Telephone: (302) 538-8331
                                             Facsimile: (302) 394-9228
                                             drichards@finemanlawfirm.com

                                             Attorneys for Marui Co., Ltd.
Dated: 3/11/2020




{01678268;v1}
                                                3
